Citation Nr: 0416940	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-28 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
duodenal ulcer disease.

2.  Entitlement to service connection for a psychiatric 
disorder including dysthymic disorder.

3.  Entitlement to service connection for essential 
hypertension.

4.  Entitlement to service connection for chronic renal 
disease.

5.  Entitlement to service connection for residuals of a left 
knee disability.

6.  Entitlement to service connection for residuals of 
bilateral carpal tunnel syndrome.

7.  Entitlement to service connection for residuals of a 
ganglion cyst of the right wrist.  

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1973 to February 1974.  Thereafter, he had 
verified active duty for training (ACDUTRA) in the Portland, 
Oregon Army National Guard from February 1978 to July 1978.  
Any other Army National Guard service or service in the 
United States Army Reserve is not shown as other than 
inactive duty training (INACDUTRA).

The issues on appeal arose from an October 2000 Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision.  

A historical review of the record shows that in a January 
1976 unappealed rating decision, the RO denied service 
connection for duodenal ulcer disease claimed as a stomach 
disorder.  The veteran was notified of the denial of his 
claim but did not file an appeal.  While it appears that the 
RO may have also denied service connection for a psychiatric 
disorder, variously diagnosed, the veteran was never notified 
of the denial of service connection for a psychiatric 
disorder.  Accordingly, the veteran's present claim of 
service connection for a psychiatric disorder will be 
considered on a de novo basis.  

The Board of Veterans' Appeals (Board) notes that 38 C.F.R. § 
3.156 was recently amended, and that the standard for finding 
new and material evidence has changed as a result.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

The issue of entitlement to service connection for a 
psychiatric disability is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In an unappealed January 1976 rating decision, the RO 
denied entitlement to service connection for duodenal ulcer 
disease as not shown in active service or at discharge from 
active duty; the postservice medical evidence failed to 
demonstrate the presence of an identifiable duodenal ulcer 
disease process.

2.  The evidence submitted since the January 1976 rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and does not by itself or in combination with the 
other existing evidence, raise a reasonable possibility of 
substantiating the claim.

3.  The competent and probative medical evidence establishes 
that the veteran does not have essential hypertension which 
has been linked to active service, ACDUTRA or INACDUTRA on 
any basis.

4.  The competent and probative medical evidence establishes 
that the veteran does not have chronic renal disease which 
has been linked to active service, ACDUTRA or INACDUTRA on 
any basis; the competent medical evidence shows renal disease 
secondary to intercurrent nonservice-connected disability.

5.  The competent and probative medical evidence establishes 
that the veteran does not have residuals of a left knee 
disability which has been linked to active service, ACDUTRA 
or INACDUTRA on any basis.

6.  The competent and probative medical evidence establishes 
that the veteran does not have residuals of bilateral carpal 
tunnel syndrome which has been linked to active service, 
ACDUTRA or INACDUTRA on any basis.

7.  The competent and probative medical evidence establishes 
that the veteran does not have residuals of a ganglion cyst 
wrist which has been linked to active service, ACDUTRA or 
INACDUTRA on any basis.

8.  The competent and probative medical evidence establishes 
that the veteran does not have hepatitis C which has been 
linked to active service, ACDUTRA or INACDUTRA on any basis; 
hepatitis C is shown to have been the result of intravenous 
drug use of willful misconduct origin; no identifiable 
underlying disability including liver disease is currently 
linked to hepatitis C.

9.  Hyperlipidemia, alone, is not a disability.


CONCLUSIONS OF LAW

1.  The unappealed January 1976 rating decision in which the 
RO denied service connection for duodenal ulcer disease is 
final.  U.S.C. § 4005(c)(1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153(1975). 

2.  Evidence submitted since the January 1976 rating decision 
wherein the RO denied service connection for duodenal ulcer 
disease is not new and material, and the veteran's claim of 
service connection for duodenal ulcer disease is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a) 3.156(a), 20.1103 (2003). 

3.  Neither essential hypertension nor cardiovascular-renal 
disease was incurred in or aggravated by active service nor 
may either disease be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309 (2003). 

4.  Chronic residuals of a left knee disability, bilateral 
carpal tunnel syndrome and ganglion cyst of the right wrist 
were not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 1991) 38 
C.F.R. 
§ 3.303(b)(d)(2003).

5.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R §§ 3.301(c)(3), 3.303 (2003).  

6.  Service connection for hyperlipidemia is not warranted.  
38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2003); Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A December 1972 service enlistment physical examination 
report shows normal cardiovascular, gastrointestinal, 
genitourinary, neurologic, dermatologic and orthopedic 
clinical evaluations.  Blood pressure was 120/70.  The 
veteran specifically denied having any prior pertinent 
disabilities including hypertension.  

The service medical records essentially show treatment in 
January 1974 for abdominal and stomach complaints but no 
identifiable organic gastrointestinal disability was found on 
diagnostic workup.  The remaining service medical records 
dating through February 1974 are silent for essential 
hypertension, chronic renal disease, a left knee disability, 
carpal tunnel syndrome, ganglion cyst of the right wrist and 
hepatitis C.  A formal separation physical examination report 
is not available.  

In July 1974, the National Personnel Records Center (NPRC) 
noted that no additional service medical records or physical 
examination report for service discharge were found on 
followup search for outstanding service records.  

In November 1975, the veteran filed an original application 
of service connection for a stomach disorder.  

A December 1975 VA general medical examination report shows 
the veteran complained of tension and left sided stomach 
pain.  An upper gastrointestinal series found no evidence of 
peptic ulcer disease or small bowel abnormality.  The 
cardiovascular system was normal.  Blood pressure was 114/78.  
On additional examination, no pertinent findings were noted 
regarding chronic renal disease, a left knee disability, 
carpal tunnel syndrome, ganglion cyst of the right wrist and 
hepatitis C.  

Final diagnoses were duodenal ulcer, not found on physical 
examination; anxiety tension state; gastrointestinal reaction 
with spasm, rapid transit and abdominal pain secondary to 
anxiety tension state and mild albuminuria of undetermined 
etiology.  

In a January 1976 rating decision, the RO denied service 
connection for duodenal ulcer disease claimed as a stomach 
disorder.  The veteran was notified of the decision but did 
not file an appeal.  

A March 1988 service physical examination report for purposes 
of retention in the United States Army Reserve shows the 
presence of a right wrist ganglion cyst.  A history of 
hypertension, not currently treated was noted.  Blood 
pressure was 150/110.  

On additional examination, no pertinent findings were noted 
regarding chronic renal disease, gastrointestinal disease 
including ulcers, a left knee disability, carpal tunnel 
syndrome and hepatitis C.  On a report of medical history, 
the veteran essentially denied having any problems with 
chronic renal disease, gastrointestinal disease including 
ulcers, a left knee disability, carpal tunnel syndrome and 
hepatitis C. 

A December 1992 periodic Army National Guard physical 
examination report shows an elevated blood pressure reading 
of 140/100.  Also noted was scarring related to left knee 
surgery, bilateral carpal tunnel surgery and right wrist 
ganglion cyst surgery.  The remaining pertinent evaluations 
were normal.  A report of medical history shows the veteran 
reported undergoing left knee surgery years earlier with no 
sequellae.  Also noted were left and right upper extremity 
carpal tunnel surgery and right wrist ganglion cyst surgery.  
He noted a history of high blood pressure.  He essentially 
denied having any other pertinent medical history.  

VA and private medical records dated in 1999 and 2000 refer 
to treatment for essential hypertension, chronic renal 
disease, and hepatitis C since April 1997.  The veteran noted 
having hypertension as long as he could remember.  He noted 
being told of having hypertension in high school and when he 
joined the Army.  He was not rejected from entering service.  
He could not give any details about the magnitude of his 
blood pressure elevation.  It was noted that he had not been 
on any medical therapy for hypertension until approximately 
the 1990's.  

The veteran noted he first became aware of renal 
insufficiency in early 1998.  He tested positive for 
hepatitis C.  No associated underlying liver disease was 
noted.  He reported a history of polysubstance abuse 
including crack cocaine, amphetamines and LSD.  He also noted 
using steroids in the past and was a heavy alcohol user.  It 
was noted that medically it was presumed that he acquired 
hepatitis C through injection drug use although there was an 
increased risk with cocaine snorting as well.  A history of 
hyperlipidemia was noted for the first time.  In April 1997, 
a cholesterol level of 234 was noted.  LDL was roughly 160.  
The veteran reported a prior history of gastric ulcers in the 
Army, details were unclear, and surgeries for carpal tunnel 
syndrome and torn ligaments in the left knee.  

In a January 2000 private medical report it was noted that 
the veteran's advanced renal insufficiency was likely due to 
nonsteroidal anti-inflammatory drug (NSAID) use as well as 
longstanding and very controlled hypertension.  He used NSAID 
for headaches.  A history of hepatitis C since April 1997 was 
noted.  In February 2000, a private medical examiner noted 
that he doubted that the hepatitis C was the etiology of the 
veteran's chronic renal disease.  

In a February 2000 private medical report the veteran noted 
that he currently worked for the Army Reserves.  He 
previously worked as an iron worker. 

In a May 2000 application for service connection compensation 
benefits the veteran essentially claimed the onset of end 
stage renal disease in the late 1990's; left knee surgery in 
1977; bilateral carpal tunnel syndrome surgery and 
hyperlipidemia between 1976 and 1977; right wrist ganglion 
cyst in 1989; hepatitis C in 1997 and gastric ulcers in the 
Army.  

In a December 2000 statement, the veteran reported serving on 
active duty from October 1973 to February 1974; civilian 
break from February 1974 to December 1977; Army National 
Guard service from December 1977 to January 1990; civilian 
break from January 1990 to April 1991; United States Army 
Reserve from April 1991 to through December 2000 with a 
questionable civilian break in the interim.  

A July 2003 VA hypertension examination report shows the 
veteran's claims file was reviewed by the examiner in 
conjunction with the veteran's physical examination.  It was 
noted as history that the veteran served in the Army from 
1973 to 1974 and was in the Reserves until 1999.  Following a 
review of the veteran's claims file and examination findings, 
the diagnosis was hypertension.  The examiner noted that the 
veteran had a history of accelerated hypertension leading to 
renal disease with renal failure and a cadaveric renal 
transplant in February 2001.  

The medical examiner noted that the veteran's blood pressure 
was apparently normal upon entrance into the military in 1972 
as documented on the enlistment physical examination report.  
It was noted that the record is absent any blood pressure 
readings until 1988 when the veteran's blood pressure was 
noted as 150/110.  The medical examiner noted that she could 
not comment on the veteran's blood pressure during that time.  

The medical examiner noted that it appeared as though there 
is insufficient evidence to connect the veteran's active duty 
with the development of hypertension.  It was noted that 
hypertension was well documented after active duty.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. 
§ 20.200.  Also see U.S.C. § 4005(c)(1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153(1975). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty training INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The regulations also provide that compensation shall not be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110; 38 C.F.R. §§3.1(n), 3.301(c)(2).  
However, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3). 

If the disorder is hypertension, peptic ulcer disease or 
cardiovascular-renal disease, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991).

During the appeal period a new interpretation shows that to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111 
the VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See VA 
O.G.C. Prec. Op. No. 3-2003 (July 16, 2003).  In that opinion 
the General Counsel invalidated § 3.304(b), finding it 
inconsistent with § 1111. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

There is no presumption of soundness at entrance into ACDUTRA 
because veteran status is not afforded an individual for such 
type of service.  Only veterans are entitled to that 
presumption under 38 U.S.C.A. § 1111 (West 1991).  Under 
38 U.S.C.A. § 101(2) a "veteran" is a person who served in 
active military, naval, or air service.

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in 
pertinent part, full-time duty in the Armed Forces performed 
by Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issues on appeal.  
Also, he was advised of evidence he could submit himself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi , 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice was initially provided to the veteran before the 
initial unfavorable RO decision in November 2001.

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board notes that in VAOPGCPREC  1-2004, VA 
General Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the VA, upon receipt of a 
complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits and 
must indicate which portion of that 
information and evidence the claimant 
must provide and which portion VA will 
attempt to obtain for the claimant.  In 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the CAVC stated that 
section 3.159(b)(1), explicitly, and 
section 5103(a), implicitly, require that 
VA request that the claimant provide any 
evidence in his or her possession that 
pertains to the claim.  The CAVC's 
statement that sections 5103(a) and 
3.159(b)(1) require VA to include such a 
request as part of the notice provided to 
a claimant under those provisions is 
obiter dictum and is not binding on VA.  
Further, section 5103(a) does not require 
VA to seek evidence from a claimant other 
than that identified by VA as necessary 
to substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, VCAA notice has been fully 
satisfied.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Accordingly, 
there is no prejudice to him by appellate consideration of 
the claims at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The veteran has not identified any outstanding medical 
evidence of treatment for the claimed disabilities at issue 
for service connection compensation benefits.  As the CAVC 
has noted, the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).

The Board notes that the provisions of 38 U.S.C.A. § 5103A(d) 
require VA to obtain medical examination or opinion if 
necessary to make a decision on a claim.  The veteran's 
service medical records for active duty are silent for 
chronic renal disease, a left knee disability, carpal tunnel 
syndrome, ganglion cyst of the right wrist and hepatitis C.  
The first evidence of apparent pertinent disabilities was 
noted years following separation from active service.  

As addressed below, the veteran has provided no competent 
evidence that his currently claimed disabilities are 
associated with service, on any basis.  Absent such evidence, 
the Board has no obligation to provide a medical examination.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  
As such, the Board finds that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claims and that the requirements of the 
VCAA have been met.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims on appeal, no 
further assistance is required to comply with the duty to 
assist as mandated under the VCAA of 2000.


New and Material Evidence

The appellant essentially seeks to reopen his claim of 
entitlement to service connection for duodenal ulcer disease 
denied by the RO in January 1976.  The RO essentially denied 
service connection for duodenal ulcer disease as not shown in 
active service or on a special December 1975 VA upper 
gastrointestinal series.  The record at that time was absent 
any medical evidence diagnostic of an identifiable organic 
gastrointestinal disease process, however diagnosed, 
including ulcer disease.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In Kutcherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Evans v. Brown, 9 Vet. App. 273 
(1996) that the evidence is presumed to be credible was not 
altered by the CAFC in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Evidence has been submitted which was not in the record at 
the time of the January 1976 RO rating determination.  The 
evidence presented since the January 1976 rating decision 
consists of nonrevealing and nonprobative Reserve /National 
Guard service records as well as VA and private medical 
records.  The private medical records essentially noted the 
veteran's claimed history of gastric ulcers in the Army, the 
details of which were noted as unclear.  Such evidence has no 
probative value as it is merely a recitation of the veteran's 
self-reported and unsubstantiated history.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995.  Importantly, the record 
continues to lack competent medical evidence of gastric ulcer 
disease either in service or currently.  

While the veteran claims that the evidence presented supports 
a nexus between gastric ulcer disease and service, the Board 
notes that generally speaking, lay persons are not competent 
to offer evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

The additional evidence is not both new and material as it is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

Accordingly, the veteran's claim of entitlement to service 
connection for duodenal ulcer disease is not reopened.  38 
C.F.R. § 3.156(a).


Service Connection for Essential Hypertension

The veteran served on active duty in the United States Army 
from October 1973 to February 1974.  Thereafter, he had 
verified ACDUTRA in the Army National Guard from February 
1978 to July 1978.  Any other Army National Guard service or 
service in the United States Army Reserve is not shown as 
other than INACDUTRA.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The pertinent evidence includes a 
medical opinion from a VA medical doctor in July 2003 
regarding the onset of the veteran's essential hypertension.

The Board recognizes that at his December 1972 service 
enlistment examination the veteran's blood pressure was 
normal at 120/70.  He denied any preservice history of high 
blood pressure.  The record is absent any competent medical 
evidence showing that hypertension preexisted active duty.  
Accordingly, the record fails to rebut the presumption of 
soundness at entry into the veteran's first period of active 
duty.  38 U.S.C.A. § 1111 and VA O.G.C. Prec. Op. No. 3-2003 
(July 16, 2003).

Significantly, the veteran's service medical records dating 
through approximately February 1974 are silent for any 
pertinent findings of hypertension.  While a formal 
separation examination report is not available for review, 
the Board notes that hypertension was not found on a 
postservice VA general medical examination in December 1975.  
Blood pressure was normal at 114/78.  Importantly, the Board 
notes that the first evidence of hypertension supported by 
elevated blood pressure was noted on a reserve physical 
examination report in March 1988.  Thereafter, hypertension 
was noted on subsequently dated medical records.  

In July 2003, a VA medical doctor reviewed the veteran's 
claims file and examination findings at the time.  The 
examiner essentially opined that the medical evidence failed 
to provide a nexus or etiologic link between the hypertension 
first suggested on a March 1988 reserve physical examination 
report and the veteran's active duty.   

A longitudinal review of the claims file shows that the 
record is without competent medical evidence or opinion 
noting an etiological relationship, or nexus, between the 
veteran's current essential hypertension process and his 
period of active duty or ACDUTRA.  Moreover, the record lacks 
competent evidence showing essential hypertension as a result 
of injury incurred in or aggravated during any period of 
INACDUTRA.

The Board points out that the record does not include an 
opinion favorable to the veteran's claim or one that 
contradicts or reasonably calls into question the recent VA 
examination findings with nexus opinion against the veteran.  

Simply put, the probative and competent medical evidence of 
record establishes that the veteran does not have essential 
hypertension which has been linked to service on any basis.  
The criteria for establishing entitlement to service 
connection for essential hypertension resulting from disease 
or injury incurred in or aggravated in active duty, while 
performing ACDUTRA or injury incurred in or aggravated by 
INACDUTRA have not been met.  

While the veteran claims that the evidence presented supports 
a nexus between hypertension and service, the Board notes 
that generally speaking, lay persons are not competent to 
offer evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for essential hypertension.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 





Service Connection for Chronic Renal Disease, Residuals of 
Carpal Tunnel Syndrome, Right Wrist Ganglion Cyst and Left 
Knee Disability

A longitudinal review of the record shows that the veteran's 
service medicals for regular active duty are silent for 
chronic renal disease, a left knee disability, bilateral 
carpal syndrome and ganglion cyst of the right wrist.  
Significantly, the Board notes that a December 1975 initial 
postservice VA general medical examination is similarly 
silent for evidence of chronic renal disease, bilateral 
carpal tunnel syndrome, ganglion cyst of the right wrist and 
a left knee disability.  The pertinent clinical evaluations 
were essentially nonrevealing for the claimed disabilities.  

The Board recognizes that a ganglion cyst of the right wrist 
was first noted on an Army Reserve physical examination 
report in March 1988, many years following separation from 
active duty.  The physical examination findings were silent 
for evidence of chronic renal disease, left knee disability 
and bilateral carpal tunnel syndrome.  

A December 1992 National Guard periodic physical examination 
report shows evidence of scars associated with a history of 
left knee surgery, right wrist ganglion cyst surgery and 
bilateral carpal tunnel syndrome surgery.  The subsequently 
dated medical records refer to a history of left knee surgery 
for torn ligaments, and carpal tunnel syndrome.  The medical 
evidence shows that chronic renal disease was first noted in 
approximately the late 1990's and etiologically related to 
nonservice-connected essential hypertension and NSAID for 
headaches.  

Importantly, the Board points out that during the course of 
the appeal process, the RO requested the veteran to submit 
any additional evidence in support of his claims of service 
connection for chronic renal disease, carpal tunnel syndrome, 
right wrist ganglion cyst and left knee disability.  However, 
the veteran failed to respond.  The Board notes that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the 
Board's review of the issues as stated above is limited to 
the evidence currently of record.

Significantly, the record is without competent medical 
evidence or opinion noting an etiological relationship, or 
nexus, between chronic renal disease, residuals of a left 
knee disability, bilateral carpal tunnel syndrome and 
ganglion cyst of the right wrist first noted years 
postservice.  

Simply put, the probative and competent medical evidence of 
record establishes that the veteran does not have chronic 
renal disease, residuals of a left knee disability, bilateral 
carpal tunnel syndrome or ganglion cyst of the right wrist 
which has been linked to active service on any basis.  

The criteria for establishing entitlement to service 
connection for chronic renal disease, residuals of a left 
knee disability, bilateral carpal tunnel syndrome and 
ganglion cyst of the right wrist resulting from disease or 
injury incurred in or aggravated in active duty, while 
performing ACDUTRA or injury incurred in or aggravated by 
INACDUTRA have not been met.  

While the veteran claims that the evidence presented supports 
a nexus between chronic renal disease, residuals of a left 
knee disability, bilateral carpal tunnel syndrome and 
ganglion cyst of the right wrist and service, the Board notes 
that generally speaking, lay persons are not competent to 
offer evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims of 
entitlement to service connection for chronic renal disease, 
residuals of a left knee disability, bilateral carpal tunnel 
syndrome and ganglion cyst of the right wrist.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 


Service Connection for hepatitis C

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991).

In this case, the record shows that Hepatitis C was not shown 
in active service.  Rather, the competent medical evidence 
shows that an etiologic link is presumed to exist between the 
veteran's hepatitis C, as first noted in approximately the 
late 1990's, and his longstanding drug abuse.  The veteran 
has not submitted any contradictory competent medical 
evidence to support his claim.  

The law, as cited above, prohibits such a grant, on the basis 
that the disability arose due to the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 105(a), 1110;  38 C.F.R. § 
3.301(a)(d).  Therefore, service connection for hepatitis C 
may not be granted.  Hepatitis C is not associated with any 
underlying identifiable liver disease process.

The only support for this claim is found in the veteran's 
statements on file.  He is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration); Espiritu v. 
Derwinski, 2 Vet. App.  492, 494 (1992).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis C.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service Connection for Hyperlipidemia 

An analysis of the record demonstrates that hyperlipidemia is 
not associated with any underlying pertinent disease process 
in service.  The Board points out that hyperlipidemia is a 
laboratory finding and alone, is not a disability.  A 
disability is impairment of earning capacity.  See Allen v. 
Brown, 7 Vet.App. 439 (1995).  The evidence does not show, 
nor does the veteran contend, that his hyperlipidemia impairs 
his earning capacity in any way.  Since the veteran's 
hyperlipidemia does not constitute a present "disability" for 
which he seeks compensation, his claim must be denied.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
duodenal ulcer disease, the appeal is denied. 

Entitlement to service connection for essential hypertension, 
chronic renal disease, residuals of a left knee disability, 
residuals of bilateral carpal tunnel syndrome, residuals of a 
ganglion cyst of the right wrist, hepatitis C and 
hyperlipidemia is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or CAVC for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for a psychiatric disability is unresolved, 
clinically.  Colvin v. Derwinski , 1 Vet. App. 171, 174 
(1991).

Significantly, the Board notes that the veteran's inservice 
gastrointestinal symptoms were not associated with any 
identifiable underlying organic disease process in service or 
on an initial postservice VA examination in December 1975.  
Rather, the VA examiner in December 1975 noted the presence 
of a gastrointestinal reaction manifested by spasm, rapid 
transit and abdominal pain secondary to an anxiety tension 
state.  The VA examiner failed to express an opinion as to 
whether the psychiatric disability found in December 1975 was 
related to the gastrointestinal complaints in active service.  

The CAVC has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response, to include 
contacting him, through his 
representative, and requesting that he 
provide a list of the names and addresses 
of all VA and non-VA doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated him for a psychiatric 
disorder, however diagnosed since 
separation from active duty in February 
1974 to the present.

When the appellant responds, the VBA AMC 
should obtain records from each health 
care provider he identifies.  If these 
records can't be obtained and there is no 
affirmative evidence that they don't 
exist, the VBA AMC should inform the 
appellant of the records unobtainable, 
including what efforts were made to 
obtain them.

3.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist, including on a 
fee basis if necessary, for the purpose 
of ascertaining the current nature, 
extent of severity, etiology and date of 
approximate onset of any identifiable 
psychiatric disorder.  Again, attention 
is invited to the VA examiner's findings 
and assessment in the December 1975 
examination report.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the medical report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should be asked to describe 
the psychiatric symptomatology and to 
express an opinion as to whether it is at 
least as likely as not that any present 
psychiatric disability(ies), is/are 
related to any incident of active service 
including gastrointestinal complaints.  
The rationale for any opinions expressed 
should be provided in detail.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the VBA 
AMC should review the requested 
examination reports and any expressed 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above the VBA AMC should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder including dysthymic 
disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded. 

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the appellant 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claim of service connection for a 
psychiatric disorder.  38 C.F.R. 
§ 3.655 (2003). 



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



